Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on April 8, 2020.  The Examiner acknowledges the following:
3.	Claims 1 – 20 were filed.
4.	The Specification has been amended on 04/08/2020, as for paragraphs [32. 295, 297, 300, 301, 306, 307, 309, 326, 329, 382, 373, 387].
5.	The drawings were filed on 04/08/2020, wherein Figs. 25 – 30 and 37 – 38 were replaced on the same date. The drawings and the replacement are accepted by the Examiner.
6.	 Current claims 1 – 20 are pending and they are being considered for examination.

Information Disclosure Statement
7.	The IDS document filed on 05/08/2020 is acknowledged.


Priority
8.	 Priority data is based on a PCT application PCT/JP2018/038942 filed on 10/19/2018, which refers to a Japanese application JP 2017-202889, with priority 10/19/2017. Certified copies were filed to the office on 04/08/2020.


Claim Interpretation under 112(f)
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
2.	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
3.	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a comparing unit, a band limiting unit, an amplifier unit, an array unit, a physical quantity detection unit, a charge transfer unit, charge-voltage conversion unit and a photoelectric conversion unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
In regards to claim 1 of the instant application based on the claim interpretation under 35 U.S.C. 112(f), the limitations are:  pixel output units, this element is seen in Fig 1, Fig 4 and Fig 5and are identified as it follows:
	As for detective pixel output units – Fig 4 and 5, directive pixel output units 121a for restoration includes pixel. The directive pixel is a pixel that includes a configuration for providing an incident angle directivity like pixel 121a of Figs 4 and 5. Further pixels 121a for restoration individually include color filters for red, green and blue, a photodiode 121e that provides the detection of light incident upon it, as disclosed in paragraphs [0142; 0145; 0171; 0172] for the printed publication of the instant application US 2020/034849 A1 of 11/05/2020.
In regards to claims 11 – 18:
	As for the coefficient setting unit (See [0506; 0507]), it is interpreted as the signal processing unit 125 (Fig 31; [0402])), which includes a control unit 101 and that can obtain appropriate coefficients even in a case wherein the imaging element 121 performs beyond the range of the subject that can be imaged ([0387; 0388]). The control unit 11 sets the coefficient corresponding to the position and type of the optical system 120 in accordance with the detection result of the sensor 124 (See [0402]), as in the printed publication of the instant application US 2020/034849 A1 of 11/05/2020.

As for the detection unit and acceptance unit: it corresponds to the sensor unit 124 ([0402]) and to the input unit 111 ([0401]) as shown in Fig 31 (uses a detachable optical system), which detects and accepts the designation of the position and type of the optical system 200 (See [0401; 0402]), as in the printed publication of the instant application US 2020/034849 A1 of 11/05/2020.
As for the subject distance detection unit: Fig 25 shows a case where the distance from the imaging element 121 to a subject 201 for different distances, wherein Fig 25A represents the subject located at a short distance from the imaging element 121; Fig 25B shows the subject located far from the imaging element 121 and Fig 25C shows a concave/negative lens 211 place between the subject 201 and the imaging element 121 (See [0353 – 0355]). Fig 29 shows, for example, step S102 wherein the control unit 101 determines the subject distance (See [0377]), as in the printed publication of the instant application US 2020/034849 A1 of 11/05/2020.
As for a subject distance acceptance unit: it corresponds to the input unit 111 (Fig 31), that detects and accepts the designation of a subject distance from the outside such as the user, as done in Fig 34, step S161 (See [0430]), as in the printed publication of the instant application US 2020/034849 A1 of 11/05/2020.
As for the restoration unit: Fig 1 and Fig 31 shows a restoration unit 122, which performs processing data as to generate as restored image based on the image data supplied from the imaging element 121 (See [0098 – 0100]), as in the printed publication of the instant application US 2020/034849 A1 of 11/05/2020.
As for the associating unit: Fig 1 and Fig 31 show an associating unit 123, which associates the coefficients and the like used for predetermined calculation for generating a restored image with data regarding a detection image applied from the imaging element 121 (See [0102; 0103]), as in the printed publication of the instant application US 2020/034849 A1 of 11/05/2020.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Allowable Subject Matter
10.	Claims 1 – 20 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: The prior/related art of record teaches,


A coded aperture imaging system (Slinger – US 2009//0095912 A1) configured to operate in the ultra violet, visible or infrared wavelength interval and comprising a detector array and a coded aperture mask, the coded aperture mask is electrically reconfigurable to produce coded aperture arrays providing one of: different fields of view, different resolutions, and different image encryption properties, wherein the coded aperture arrays provide different fields of view, each coded aperture array occupies part of the coded aperture mask and the position of each coded aperture array in the mask defines the respective field of view and,  wherein the detector array output is undecoded and the system comprises at least one of a transmitter and a recorder for at least one of transmitting and recording the undecoded detector array output.
An imaging apparatus (Miyatani – US 2021/0203829 A1(Miyatani’829) – It does not qualify as a prior art) comprising an imaging device including a plurality of directive pixel output units that receives incident light from an imaging target entering without intervention of any of an imaging lens and a pinhole and has a configuration capable of independently setting an incident angle directivity indicative of a directivity to an incident angle of the incident light and a non-directive pixel output unit that receives the incident light entering without the intervention of any of an imaging lens and a pinhole and does not have a configuration for providing the incident angle directivity; and an exposure controlling section configured to perform exposure control of the plurality of directive pixel output units on a basis of a non-directive detection signal that is a detection signal outputted from the non-directive pixel output unit.
  	A diffractive optical (Fuse – US 2006/0013277 A1) element (DOE) for diverging an incident laser beam into K diffracted beams, the k-th beam having angles (αk, βk) to an incident beam axis and in some embodiment, it adds a concave lens (See [0170]) to the DOE.
	An imaging apparatus (Ando – US 2013/0341493 A1) comprising a lens optical system, an image sensor with a plurality of pixels; a microlens array disposed between the lens optical system and the imaging device and further comprising a first signal processing section including a sharpness detection section for detecting a sharpness of at least one pixel component, within luminance information of the plurality of first to fourth pixels, for each predetermined region in an image; wherein based on a component of a highest sharpness among the respective sharpnesses, a luminance information component of another pixel is sharpened, wherein, by using a previously stored point spread function, the first signal processing section performs a restoration process for an image which is formed based on luminance information of a pixel reached by light entering the first region, and generates a restored sharpened image.
	An optical modulator (Uchiyama – US 2009/0179882 A1) comprising a liquid crystal display device to convert a first linearly polarized-state bundle of rays, with optical modulation based on an input video signal, into a second linearly polarized-state bundle of rays that is orthogonal to the first linearly polarized-state bundle of rays in polarization, the first linearly polarized-state bundle of rays being involved in incident bundle of rays obtained by polarization conversion of a bundle of rays emitted from a light source and being incident on the optical modulator.

In summary, the prior/related art of record teaches an imaging apparatus which receives light reflected from a scene being captured that passes trough an aperture (See Slinger) or an imaging device including a plurality of directive pixel output units that receives incident light from an imaging target entering without intervention of any of an imaging lens and a pinhole and has a configuration capable of independently setting an incident angle directivity indicative of a directivity to an incident angle of the incident light and a non-directive pixel output unit that receives the incident light entering without the intervention of any of an imaging lens and a pinhole and does not have a configuration for providing the incident angle directivity (See Miyatani’829) or a diffractive optical element (DOE) for diverging an incident laser beam into K diffracted beams, the k-th beam having angles (αk, βk) to an incident beam axis and in some embodiment it adds a concave lens (See [0170]) to the DOE (See Fuse) or an imaging apparatus comprising a processor that uses a previously spread point spread function as to perform the restoration process for the captured images (See Ando) or an optical modulator which modulates a light beam outputted by a light source (See Uchiyama).
However it fails to teach or to fairly suggest the combination of limitations as in the independent claims 1, 10, 11 and 20.  As for that matter, no prior/related art is deemed to explicitly teach “An imaging apparatus including an optical system that is not an imaging lens and has a negative power; and an imaging element including a plurality of pixel output units that receives incident light from a subject entering without passing through either an imaging lens or a pinhole and entering through the optical system, and each outputs one detection signal indicating an output pixel value modulated by an incident angle of the incident light”, as in claim 1. The prior art also fails to teach an imaging method comprising imaging a subject by an imaging element including a plurality of pixel output units that receives incident light from the subject entering without passing through either an imaging lens or a pinhole and entering through an optical system that is not an imaging lens and has a negative power, and each outputs one detection signal indicating an output pixel value modulated by an incident angle of the incident light”, as in claim 10. Furthermore, it fails to teach or to suggest “An image processing apparatus including a coefficient setting unit that sets, depending on at least one of a type and position of an optical system that is not an imaging lens and has a negative power, or a distance to a subject, coefficients used when a restored image is restored from output pixel values of a plurality of pixel output units, of an imaging element, the imaging element including the plurality of pixel output units that receives incident light from the subject entering without passing through either an imaging lens or a pinhole and entering through the optical system, and each outputs one detection signal indicating an output pixel value modulated by an incident angle of the incident light”, as disclosed in claim 11. It also fails to teach or to fairly suggest “An image processing method comprising setting, depending on at least one of a type and position of an optical system that is not an imaging lens and has a negative power, or a distance to the subject, coefficients used when a restored image is restored from output pixel values of a plurality of pixel output units, of an imaging element, the imaging element including the plurality of pixel output units that receives incident light entering without passing through either an imaging lens or a pinhole and entering through the optical system, and each outputs one detection signal indicating an output pixel value modulated by an incident angle of the incident light”, as disclosed in claim 20. The prior art fails to teach the combination of limitations as disclosed in the independent claims 1, 10, 11 and 20, as it follows below.

Regarding Claims 1 and 10:
	The prior art of record teaches an imaging apparatus which receives light reflected from a scene being captured that passes through an aperture or an imaging device including a plurality of directive pixel output units that receives incident light from an imaging target entering without intervention of any of an imaging lens and a pinhole and has a configuration capable of independently setting an incident angle directivity indicative of a directivity to an incident angle of the incident light and a non-directive pixel output unit that receives the incident light entering without the intervention of any of an imaging lens and a pinhole and does not have a configuration for providing the incident angle directivity. The prior art also teaches a diffractive optical element (DOE) for diverging an incident laser beam into K diffracted beams, the k-th beam having angles (αk, βk) to an incident beam axis and in some embodiment, it adds a concave lens to the DOE. Additionally, some of the prior/related art teach an imaging apparatus comprising a processor that uses a previously spread point spread function as to perform the restoration process for the captured images or an optical modulator which modulates a light beam outputted by a light source. However, it fails to teach the limitations as in claim 1 and in claim 10.
As for claim 1, the combination of Slinger, Miyatani’829, Fuse, Ando and Uchiyama fails to explicitly teach “An imaging apparatus including an optical system that is not an imaging lens and has a negative power; and an imaging element including a plurality of pixel output units that receives incident light from a subject entering without passing through either an imaging lens or a pinhole and entering through the optical system, and each outputs one detection signal indicating an output pixel value modulated by an incident angle of the incident light”. Therefore, as discussed above, claim 1 is allowable over the prior/related art of record.

As for claim 10, the combination of Slinger, Miyatani’829, Fuse, Ando and Uchiyama fails to explicitly teach “An imaging method comprising imaging a subject by an imaging element including a plurality of pixel output units that receives incident light from the subject entering without passing through either an imaging lens or a pinhole and entering through an optical system that is not an imaging lens and has a negative power, and each outputs one detection signal indicating an output pixel value modulated by an incident angle of the incident light”. Therefore, as discussed above, claim 1o is allowable over the prior/related art of record.

Regarding Claims 11 and 20:
	The prior art of record teaches an imaging apparatus which receives light reflected from a scene being captured that passes through an aperture or an imaging device including a plurality of directive pixel output units that receives incident light from an imaging target entering without intervention of any of an imaging lens and a pinhole and has a configuration capable of independently setting an incident angle directivity indicative of a directivity to an incident angle of the incident light and a non-directive pixel output unit that receives the incident light entering without the intervention of any of an imaging lens and a pinhole and does not have a configuration for providing the incident angle directivity. The prior art also teaches a diffractive optical element (DOE) for diverging an incident laser beam into K diffracted beams, the k-th beam having angles (αk, βk) to an incident beam axis and in some embodiment, it adds a concave lens to the DOE. Additionally, some of the prior/related art teach an imaging apparatus comprising a processor that uses a previously spread point spread function as to perform the restoration process for the captured images or an optical modulator which modulates a light beam outputted by a light source. However, it fails to teach the limitations as in claim 11 and in claim 20.
As for claim 11, the combination of Slinger, Miyatani’829, Fuse, Ando and Uchiyama fails to explicitly teach “An image processing apparatus including a coefficient setting unit that sets, depending on at least one of a type and position of an optical system that is not an imaging lens and has a negative power, or a distance to a subject, coefficients used when a restored image is restored from output pixel values of a plurality of pixel output units, of an imaging element, the imaging element including the plurality of pixel output units that receives incident light from the subject entering without passing through either an imaging lens or a pinhole and entering through the optical system, and each outputs one detection signal indicating an output pixel value modulated by an incident angle of the incident light”. Therefore, as discussed above, claim 11 is allowable over the prior/related art of record.

As for claim 20, the combination of Slinger, Miyatani’829, Fuse, Ando and Uchiyama fails to explicitly teach “An image processing method comprising setting, depending on at least one of a type and position of an optical system that is not an imaging lens and has a negative power, or a distance to the subject, coefficients used when a restored image is restored from output pixel values of a plurality of pixel output units, of an imaging element, the imaging element including the plurality of pixel output units that receives incident light entering without passing through either an imaging lens or a pinhole and entering through the optical system, and each outputs one detection signal indicating an output pixel value modulated by an incident angle of the incident light”. Therefore, as discussed above, claim 20 is allowable over the prior/related art of record.


Regarding Claims 2 – 9 and 12 - 19: 
Claims 2 – 9 depend directly or indirectly to claim 1 and they are allowable for its dependence to claim 1. Claims 12 – 19 depend directly or indirectly to claim 11 and they are allowable for its dependence to the allowable claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. S. Miyasaka et al., US 8,995,057 B2 – it teaches a diffractive optical element, configured to generate two-dimensional diffracted light for incident light, comprising: a first diffractive element in which a plurality of basic units are two-dimensionally arranged; and a second diffractive element in which a plurality of basic units are two-dimensionally arranged, wherein when a direction in which the basic units are arranged in the first diffractive element is a first direction, a direction in which the basic units are arranged in the second diffractive element is a second direction and the light is incident in order of the first diffractive element and the second diffractive element, an angle .phi. between the first direction and the second direction is such that -|.phi..sub.1|<.phi.<|.phi..sub.1|, and .phi..noteq.0, sin .phi..sub.1=-.alpha./.DELTA.x where a closest distance of zero-order light generated when the diffracted light generated by the first diffractive element is further incident on the second diffractive element is .DELTA.x and a closest distance of the diffracted light and stray light generated by the second diffractive element is .alpha..
2. K. Miyasaka et al., US 2012/0223218 A1 – it teaches a diffractive optical element comprising: a first diffractive optical part configured to generate diffracted lights two-dimensionally with respect to incident light; and a second diffractive optical part configured to generate diffracted lights two-dimensionally with respect to incident light; wherein the diffracted lights generated by inputting the incident light to the first diffractive optical part are input to the second diffractive optical part in order to generate the diffracted lights from the second diffractive optical part, and wherein .theta..sub.1.gtoreq..theta..sub.2 and k.sub.1.gtoreq.k.sub.2 stand or, .theta..sub.1.ltoreq..theta..sub.2 and k.sub.1.ltoreq.k.sub.2 stand, where .theta..sub.1 denotes a diffraction angle of the first diffractive optical part, k.sub.1 denotes a number of light spots of the diffracted lights generated by the first diffractive optical part, .theta..sub.2 denotes a diffraction angle of the second diffractive optical part, and k.sub.2 denotes a number of light spots of the diffracted lights generated by the second diffractive optical part.
3. C. Slinger et al., US 2009/0095912 A1 – it teaches a coded aperture imaging system configured to operate in the ultra violet, visible or infrared wavelength interval and comprising a detector array and a coded aperture mask, the coded aperture mask is electrically reconfigurable to produce coded aperture arrays providing one of: different fields of view, different resolutions, and different image encryption properties, wherein the coded aperture arrays provide different fields of view, each coded aperture array occupies part of the coded aperture mask and the position of each coded aperture array in the mask defines the respective field of view and,  wherein the detector array output is undecoded and the system comprises at least one of a transmitter and a recorder for at least one of transmitting and recording the undecoded detector array output.
4. K. Fuse, US 2006/0013277 A1 – it teaches a diffractive optical element (DOE) for diverging an incident laser beam into K diffracted beams, the k-th beam having angles (.alpha..sub.k, .beta..sub.k) to an incident beam axis, comprising: R.times.S lengthwise and crosswise aligning pixels {C.sub.mn} (m=1, 2, . . . , R; n=1, 2, . . . , S) of a size of a.times.b which have g (=2.sup.s: s: integer) different values of thickness {d.sub.mn} varying within one wavelength of laser light .lamda. and have g (=2.sup.s: s: integer) different values of complex amplitude transmittance {t.sub.mn} given by t.sub.mn=exp(j2.pi.(n-1)d.sub.mn/.lamda.) where n is a diffractive index of the DOE, the R.times.S pixels lacking a structure of repeating a common unit pattern and each of the R.times.S pixels being assigned with arbitrary {t.sub.mn} values without restrictions from {t.sub.mn} of other pixels, the angles (.alpha..sub.k, .beta..sub.k) of the k-th diffracted beam (k=1, 2, . . . , K) satisfying equations, sin .alpha..sub.k=m.sub.kU, sin .beta..sub.k=n.sub.kV, where m.sub.k and n.sub.k are integers having no common divisor, and U and V are the positive greatest common divisors (measures) for { sin .alpha..sub.k} and { sin .beta..sub.k} for k=1, 2, . . . , K, and both or either of the greatest common divisors U and V being smaller than a quotient .lamda./aR or .lamda./bS of the laser wavelength .lamda. divided by a size aR or bS of the DOE, that is, U<.lamda./aR, V<.lamda./bS.
5. D. Levenets et al., US 8,017,899 B2 – it teaches a method of coded aperture imaging (CAI) using CAI apparatus having a coded aperture mask in a fixed relation to a detector array which outputs image data in response to illumination by radiation passing from a scene via the coded aperture mask, the method comprising the steps of: successively imaging each of a plurality of reference objects at a plurality of different reference object positions with respect to the CAI apparatus such that radiation from the plurality of reference objects reaches the detector array via different parts of the coded aperture mask, wherein, at each of the plurality of the different reference object positions, the plurality of reference objects are each disposed at different parts of the scene, and each of the plurality of reference objects is imaged using the CAI apparatus to form a reference intensity pattern upon the detector array, obtaining reference image data output from the detector array for each reference object position, using the reference image data to derive a decoding pattern for each different reference object, and monitoring a scene with the CAI apparatus to produce scene image data output from the detector array and using the decoding patterns to reconstruct an image of the scene from the scene image data.
6. T. Ando et al., US 2013/0341493 A1 – it teaches an imaging apparatus comprising: a lens optical system having a first region, a second region, and a third region, the first region transmitting light of a first wavelength band, the second region transmitting light of the first wavelength band and having optical characteristics for providing a different focusing characteristic from a focusing characteristic associated with rays transmitted through the first region, and the third region transmitting light of a second wavelength band different from the first wavelength band; an imaging device on which light having passed through the lens optical system is incident, the imaging device having a plurality of first, second, and third pixels; and a microlens array disposed between the lens optical system and the imaging device, the microlens array causing light having passed through the first region to enter the plurality of first pixels, light having passed through the second region to enter the plurality of second pixels, and light having passed through the third region to enter the plurality of third pixels, wherein, the lens optical system further has a fourth region transmitting light of a third wavelength band different from the first and second wavelength bands; the imaging device further includes a plurality of fourth pixels; and the microlens array causes light having passed through the fourth region to enter the plurality of fourth pixels and, further comprising a first signal processing section including a sharpness detection section for detecting a sharpness of at least one pixel component, within luminance information of the plurality of first to fourth pixels, for each predetermined region in an image; wherein based on a component of a highest sharpness among the respective sharpnesses, a luminance information component of another pixel is sharpened, wherein, by using a previously stored point spread function, the first signal processing section performs a restoration process for an image which is formed based on luminance information of a pixel reached by light entering the first region, and generates a restored sharpened image.
7. Y. Uchiyama et al., US 2009/0179882 A1 – it teaches an optical modulator comprising: a liquid crystal display device to convert a first linearly polarized-state bundle of rays, with optical modulation based on an input video signal, into a second linearly polarized-state bundle of rays that is orthogonal to the first linearly polarized-state bundle of rays in polarization, the first linearly polarized-state bundle of rays being involved in incident bundle of rays obtained by polarization conversion of a bundle of rays emitted from a light source and being incident on the optical modulator; a reflective polarizer to allow the first linearly polarized-state bundle of rays to pass therethrough before the first linearly polarized-state bundle of rays is optically modulated by the liquid crystal display device whereas reflect a second linearly polarized-state bundle of rays originally involved in the incident bundle of rays in a first direction and reflect the second linearly polarized-state bundle of rays obtained by the optical modulation in a second direction different from the first direction; a transparent polarizer to allow the second linearly polarized-state bundle of rays reflected by the reflective polarizer in the second direction to pass therethrough whereas reflect a first linearly polarized-state bundle of rays involved in the second linearly polarized-state bundle of rays reflected in the second direction; and an optical sensor to detect the first linearly polarized-state bundle of rays reflected by the transparent polarizer, the optical sensor being positioned outside an optical path of the second linearly polarized-state bundle of rays originally involved in the incident bundle of rays and reflected by the reflective polarizer in the first direction.
8. Y. Jin et al., US 2020/0185439 A1 – it teaches an image sensor, comprising: a semiconductor substrate including a first surface and a second surface, the semiconductor substrate further including a well region and a first floating diffusion region, each of the well region and the first floating diffusion region adjacent to the first surface; a first vertical transmission gate and a second vertical transmission gate isolated from direct contact with each other, the first vertical transmission gate and the second vertical transmission gate each extending from the first surface of the semiconductor substrate and in a thickness direction of the semiconductor substrate through at least a portion of the well region, the thickness direction being perpendicular to at least one of the first surface and the second surface; a first storage gate between the first vertical transmission gate and the first floating diffusion region, the first storage gate on the first surface of the semiconductor substrate; and a first tap transmission gate between the first storage gate and the first floating diffusion region, the first tap transmission gate on the first surface of the semiconductor substrate, wherein the first tap transmission gate is a transistor gate of a first tap transmission transistor, and the first tap transmission transistor is configured to transfer a photocharge that is stored in a first charge storage region on the first storage gate to the first floating diffusion region.
9. Y. Miyatani, US2021/0203829 A1 – it includes a common inventor and same assignee. It has some common concepts but it does not present a double patent problem with the instant application. It was filed after the current application. It teaches an imaging apparatus comprising: an imaging device including a plurality of directive pixel output units that receives incident light from an imaging target entering without intervention of any of an imaging lens and a pinhole and has a configuration capable of independently setting an incident angle directivity indicative of a directivity to an incident angle of the incident light and a non-directive pixel output unit that receives the incident light entering without the intervention of any of an imaging lens and a pinhole and does not have a configuration for providing the incident angle directivity; and an exposure controlling section configured to perform exposure control of the plurality of directive pixel output units on a basis of a non-directive detection signal that is a detection signal outputted from the non-directive pixel output unit.
10. T. Ushinaga et al., US 2014/0368618 A1 – it teaches an imaging device having a lens means with a single focal point on an imaging surface, wherein the imaging device is configured to have a solid-state imaging element on which a plurality of pixels are arranged in a matrix pattern in the imaging surface, have a light shielding layer provided with a single aperture section and a plurality of light receiving regions for separating and receiving diagonal lights that have passed the aperture section in respectively different directions on the pixels, separate a light from a subject which has entered the imaging surface into a plurality of lights with different directivity, and photoelectrically convert the light for each of the pixels, and simultaneously image the light as a plurality of images, wherein the solid-state imaging device is provided with a plurality of light receiving regions around the aperture section of the light shielding layer in a plan-view for each of the pixels.

Contact
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697